Citation Nr: 0709783	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to April 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's 
application to reopen claims of service connection for low 
back and bilateral knee disability.

In prosecuting this appeal, the veteran, in completing VA 
Form 21-22a (Appointment of Individual as Claimant's 
Representative), selected Barbara Scott Girard as her 
representative.  It is the Board's understanding that Ms. 
Girard has been disbarred and is no longer practicing law, 
and thus cannot represent the veteran in this appeal.  In 
this decision, the Board reopens both claims and remands them 
for further development, and in the remand section of this 
decision directs the Appeals Management Center (AMC), in 
Washington, DC, to provide her the opportunity to select 
another representative.  As such, because there is no 
prejudice to the veteran, the Board will adjudicate her 
application to reopen her low back and bilateral knee 
disability claims.  

The veteran's reopened claims of service connection for low 
back and bilateral knee disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC.


FINDINGS OF FACT

1.  In an August 1996 rating decision, the RO denied the 
veteran's application to reopen claims of service connection 
for low back and bilateral knee disability; in an August 1996 
letter, the RO notified the veteran of the decision and of 
her appellate rights, but she did not appeal this 
determination and the decision became final.

2.  The evidence received since the August 1996 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the low back and bilateral knee disability 
claims.  



CONCLUSIONS OF LAW

1.  The RO's August 1996 rating decision, which denied the 
veteran's application to reopen claims of service connection 
for low back and bilateral knee disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1996).

2.  Evidence received since the August 1996 RO rating 
decision is new and material; the claims of service 
connection for low back and bilateral knee disability are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claims of 
service connection for low back and bilateral knee 
disabilities and remands them for further development.  Thus, 
no discussion of VA's duties to notify and assist is 
required.

In an unappealed June 1993 rating decision, the RO denied 
service connection for low back disability on the basis that 
the condition was a constitutional and developmental 
abnormality.  In that rating action, the RO also denied 
service connection for bilateral knee disability, on the 
ground that the veteran's in-service knee conditions were 
acute and transitory.

In an unappealed August 1996 rating decision, the RO denied 
the veteran's application to reopen claims of service 
connection for low back and bilateral knee disability on the 
basis that the new evidence was not pertinent to the claims.

The evidence of record at the time of the August 1996 rating 
action consisted of the service medical records; a June 1992 
VA examination report; and statements submitted by or on 
behalf of the veteran.  The service medical records show that 
the veteran was seen on numerous occasions for low back 
complaints and was diagnosed as having chronic low back 
strain.  These records also show that she was seen for knee 
complaints and was diagnosed as having right knee 
chondromalacia.  The June 1992 VA examination report reflects 
that the veteran was diagnosed as having chronic low back 
pain, and X-rays revealed that she had osteophytes and slight 
narrowing of her lumbar spine.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the August 1996 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1996).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
August 1996 rating decision includes private and VA medical 
records showing that the veteran has chronic low back and 
bilateral knee disability.  With respect to her low back, the 
evidence reflects that she has disc disease of the 
lumbosacral spine.  With respect to her knees, the evidence 
shows that the veteran has been diagnosed as having bilateral 
chondromalacia and bilateral degenerative joint disease.  In 
light of the basis for the RO's June 1993 and August 1996 RO 
determinations, this evidence raises a reasonable possibility 
of substantiating her claims.  Accordingly, this evidence is 
"new and material" under the provisions of 38 C.F.R. 
§ 3.156(a), and the claims are reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for low back and bilateral knee disability 
has been presented; to this extent, the appeal is granted.


REMAND

As discussed above, the medical evidence shows that the 
veteran was seen for low back and knee problems during 
service, and was diagnosed as having chronic lumbosacral 
strain and right knee chondromalacia while on active duty.  
The medical evidence also reflects she currently has chronic 
low back and bilateral knee disabilities for which service 
connection is available.  During the course of this appeal, 
the veteran has not been afforded a formal VA examination.  
In light of the above, the Board finds that the veteran 
should be scheduled for a VA examination addressing the 
etiology and/or onset of his low back and bilateral knee 
disability.

Finally, as noted in the Introduction, during the course of 
this appeal, the veteran was represented by a private 
attorney, Barbara S. Girard, who apparently has been 
disbarred and is no longer practicing law.  As such, on 
remand, the AMC should afford the veteran the opportunity to 
select another representative.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should contact the veteran and 
advise her that Barbara S. Girard, her 
attorney, has been disbarred and is no 
longer practicing law, and thus is 
unable to continue representing her in 
this appeal.  The AMC should afford the 
veteran the opportunity to select 
another representative and provide her 
with the appropriate form to do so.

2.	The AMC should obtain any outstanding 
record of the veteran's care from Dr. 
Olivia M. Graves, her family physician, 
and records of her care at the Miami, 
Florida, VA Medical Center, dated since 
May 2005.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
yields negative results, that should be 
noted in the claims file, and the 
veteran should be informed in writing.  

3.	The RO should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any low 
back and bilateral knee disability 
found to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any low back and knee 
disability found to be present had its 
onset in, or is related to, service, 
and in particular, the complaints noted 
therein.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

4.	Thereafter, the RO should adjudicate 
the veteran's reopened low back and 
bilateral knee disability claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted in full, the RO should issue a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


